Citation Nr: 1619533	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD) of the right lower extremity, to include as secondary to herbicide exposure and/or to service-connected disabilities.

2.  Entitlement to service connection for PVD of the left lower extremity, to include as secondary to herbicide exposure and/or to service-connected disabilities.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to February 1974 and from February 1983 to January 1986.  He served in Vietnam from December 1968 to December 1969.  
This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippiz.  

When this case was before the Board in March 2015 and October 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the most recent October 2015 remand, the Board stipulated that the Veteran should receive a new VA examination to determine the nature and likely etiology of the peripheral vascular disease in his right and left lower extremities.  The examiner was asked to respond to two questions.  In compliance with this remand, the Veteran was afforded an Artery and Vein Conditions VA examination in November 2015.  The November 2015 examiner noted that the comorbid vascular risk factors for PVD were hypertension, hyperlipidemia, aging, and diabetes.  The examiner also explained that the risk factors, including the newly diagnosed diabetes, contributed to the course of PVD over time.  The examiner further noted that the diagnosed diabetes was not a cause of his long prior history of PVD.  It appears that the examiner is suggesting that the Veteran's diabetes aggravates the Veteran's PVD.  Therefore, further clarification from the examiner is needed.



Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider who conducted the November 2015 examination, if available, for an addendum addressing the Veteran's claimed PVD of the right and left lower extremities.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's PVD of the right and left lower extremity is aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected diabetes mellitus.  

In providing the answer to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the November 2015 VA examiner is not available, another competent professional may provide the opinion after reviewing the November 2015 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Upon completion of the addendum, review the addendum to ensure that it addresses the question presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




